Citation Nr: 1231527	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  04-43 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for multiple muscle and joint pain, claimed as due to undiagnosed illness.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1987 to July 1990, from November 1990 to June 1991, and from February 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the Veteran's above claims.  A hearing was held before the undersigned Acting Veterans Law Judge at the RO in April 2010.

The above issues were previously remanded in August 2010 for additional development and adjudication.  The case has since been returned to the Board.  The Board notes that the August 2010 Board decision also remanded the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  Upon remand, the RO granted service connection for PTSD and the Veteran has not indicated disagreement with that decision, therefore, the issue of service connection for PTSD is no longer on appeal. 

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issues on appeal.  The following further development is required.

The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As discussed below, the VA examiner did not provide the type of opinions requested in the Board's August 2010 remand directives. Therefore, a remand is necessary so that addenda to the November 2010 VA examination report may be obtained.

In an August 2011 letter, the Veteran reported symptoms he believes are related to his claimed Gulf War syndrome.  These include headaches, muscle pain, gastrointestinal pain, bloating and multiple joint pain.  The Board notes that while the Veteran has current diagnoses which indicate gastrointestinal pain and bloating, the only joint pain which may be explained is degenerative joint disease of the knees.  The December 2004 VA examination noted a diagnosis of arthralgias of unknown etiology.  During the November 2011 VA examination, the examiner noted that the Veteran did not have any undiagnosed illness.  The Board finds that these VA examinations and opinions are inadequate because none of them provided the requested medical opinions as to the origins or etiology of the Veteran's arthralgias.  38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that a remand for another VA examination is required.  A new VA addendum is necessary to determine the etiology of his diagnosed arthralgia.

Regarding the Veteran's complaints of back pain and GERD, the Board finds another VA examination is also necessary to determine the claims.  The August 2010 remand requested any opinion include a clear rationale.  However, the November 2010 VA examination did not give a sufficient rationale as to why the Veteran's claimed low back disorder and GERD were not related to active service.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  Therefore, another opinion is necessary to determine if the Veteran's low back disability and/or GERD was caused or aggravated by active service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-May 2009 treatment records not currently within the claims file.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded another Persian Gulf War Syndrome examination by an appropriate medical doctor.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  Thereafter, based on a review of the claims file and the examination of the claimant, the examiner should provide answers to the following questions.

a.  Are the Veteran's arthralgias and/or myalgias associated with a known clinical diagnosis?

b.  If the Veteran's arthralgias and/or myalgias are associated with a known clinical diagnosis, for each diagnosed disorder address whether it at least as likely as not (50 percent probability or more) that: (1) the disorder had its onset during his military service or has continued since that time or (2) if the diagnosis includes arthritis, whether the disorder manifested itself to a compensable degree in the first post-service year.

c.  If the Veteran's arthralgias and/or myalgias cannot be associated with a known clinical diagnosis, specify whether it is at least as likely as not (50 percent probability or more) that he has objective indications of a chronic disability resulting from an illness manifested by arthralgias and/or myalgias, as established by history, physical examination, and laboratory tests, that have either: (1) existed for 6 months or more at any time during the pendency of the appeal or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period at any time during the pendency of the appeal?

The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable signs and symptom of his disability while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim.

3.  The RO should return the claims file to the examiner who conducted the November 2010 VA examination for an opinion concerning etiology of any low back disabilities.  A complete rationale for all opinions must be provided.  The examiner should review the claims file and should note that review in the report.  The examiner should provide the following opinions: 

a.  Is it at least as likely as not (50 percent or greater probability) that any disability of the low back was caused or aggravated by service?  The examiner must consider lay statements present within the claims file regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

b.  Is it at least as likely as not (50 percent or greater probability) that any low back disability was caused or aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected right knee disorder?

The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable signs and symptom of his disability while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

4.  The RO should return the claims file to the examiner who conducted the November 2010 VA examination for an opinion concerning etiology of the Veteran's GERD.  A complete rationale for all opinions must be provided.  The examiner should review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that GERD was caused or aggravated by service?  The examiner must consider lay statements present within the claims file regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable signs and symptom of his disability while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

In providing answers to the above questions, the examiner is advised that the term 'as likely as not' does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

5.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



